Case 18-12012-LSS Doc 1014-3 Filed 09/11/20 Pageiof5

EXHIBIT C

Levine Declaration

DOCS_NY:41094.2 64202/003
Case 18-12012-LSS Doc 1014-3 Filed 09/11/20 Page 2of5

IN THE UNITED STATES BANKRUPTCY COURT
FOR THE DISTRICT OF DELAWARE

 

In re: Chapter 11

OPEN ROAD FILMS, LLC, a Delaware limited Case No.: 18-12012 (LSS)
liability company, et al.',
(Jointly Administered)

 

Debtors.

 

DECLARATION OF BETH E. LEVINE IN SUPPORT OF
PLAN ADMINISTRATOR’S FOURTH (NON-SUBSTANTIVE)
OBJECTION TO CERTAIN (A) DUPLICATIVE
CLAIMS AND (B) INSUFFICIENT DOCUMENTATION CLAIMS

1, Beth E. Levine, hereby declare under penalty of perjury, pursuant to section 1746 of
title 28 of the United States Code, as follows:

l. 1 am of counsel to Pachulski Stang Zieh] & Jones LLP, attorneys for John
Roussey (the “Plan Administrator’), acting on behalf of Open Road Films, LLC and its
affiliated former debtors and debtors in possession (the “Liquidating Debtors”) in the above-
captioned chapter 11 cases. I submit this Declaration in support of the Plan Administrator's
Fourth (Non-Substantive) Objection to Certain (A) Duplicative Claims and (B) Insufficient
Documentation Claims (the “Fourth Omnibus Objection”).

2. Except as otherwise indicated herein, I have personal knowledge of the

matters and issues set forth herein.

 

' The Liquidating Debtors and the last four digits of their taxpayer identification numbers include: Open Road
Films, LLC (4435-Del.); Open Road Releasing, LLC (4736-Del.); OR Productions LLC (5873-Del.); Briarcliff LLC
(7304-Del.); Open Road International LLC (4109-Del.); and Empire Productions LLC (9375-Del.). The Debtors’
address is 1800 Century Park East, Suite 600, Los Angeles, CA 90067. Additional affiliated entities, including, but
not limited to, IM Global LLC, Global Road Entertainment Television LLC (f/k/a IM Global TV LLC), Tang Media
Partners LLC, and Global Road Entertainment LLC, are not debtors in these Cases and have not commenced chapter
11 cases.

DOCS_NY:41094.2 64202/003
Case 18-12012-LSS Doc 1014-3 Filed 09/11/20 Page 3of5

3, Claim number 37 (“Claim No, 37”) was filed by Screen Engine ASI LLC
(“Screen Engine”) as a general unsecured claim in the amount of $46,255.76.

4, Claim No. 37 provides no supporting documentation. Rather, it provides
that “[d]ocumentation of the services provided is available but is subject to privacy. Screen
Engine/ASI LLC will submit invoices provided to Global Road/Open Road upon request of the
Court.”

5, On April 20, 2020, I emailed Nick Singer, General Counsel for Screen
Engine, and requested the documentation referenced in Claim No. 37. (A copy of my email to
Mr. Singer is attached hereto as Exhibit A). I received no response to my email to Mr. Singer,
and Screen Engine did not provide this documentation after effective service of the Fourth

Omnibus Objection as reflected in the proof of service accompanying it.

Dated: September 10, 2020 /s/ Beth E. Levine

 

Beth E. Levine

DOCS_NY:41094.2 64202/003
Case 18-12012-LSS Doc 1014-3 Filed 09/11/20 Page 4of5

EXHIBIT A

DOCS_NY:41094.2 64202/003
Case 18-12012-LSS Doc 1014-3 Filed 09/11/20 Page 5of5

 

From: Beth Levine

Sent: Monday, April 20, 2020 12:54 PM

To: ‘nsinger@screenengineasi.com'

Subject: In re Open Road Films LLC: Screen Engine Claim
Attachments: Screen Engine Claim.pdf

Dear Mr, Singer:

Our firm represents the Liquidating Trust in the Open Roads Case, and we are currently in the process of reconciling and
objecting to claims. | note that claim filed by Screen Engine, a copy of which is attached, does not attach the relevant
supporting documents as Screen Engine asserts that they are “subject to privacy.” Can you please provide us with those
documents so that we can evaluate the claim.

Please do not hesitate to contact me with any questions or comments.
Regards,

Beth Levine

Beth Levine

Pachulski Stang Zieh! & Jones LLP
Direct Dial: 212.561.7720

Tel: 212.561.7700 | Fax: 212.561.7777
blevine@pszjlaw.com

vCard | Bio | Linkedin

 

Los Angeles | San Francisco | Wilmington, DE | New York | Costa Mesa
